DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 03/03/2022 with After Final Consideration Program request (AFCP 2.0) for application with case number 16/337,031 (filed on 03/27/2019) in which claims 1-8 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-191376, filed on 09/29/2016.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2019 has been received and considered.
Status of Claims
Claims 1, 5-6 are currently amended. Claim 4 has been cancelled. Accordingly, claims 1-3, and 5-8 are currently pending.

Response to Arguments
	Applicant's arguments filed 03/03/2022 have been fully considered and are addressed as follows:
Regarding the claim rejections under 35 USC §112(b): The rejection of claim 5 for lack of antecedent basis is withdrawn, as the amended claims (i.e., claim 1 & 5) filed on 03/03/2022 recites proper antecedent basis (see Examiner’s Amendment below). 
Regarding the claim rejections under 35 USC §102(a)(1) & §103: Applicant’s Arguments/ Remarks regarding the rejections of the claims under the prior arts in records are persuasive in view of the currently amended base claim 1 as being rewritten to include all allowable subject matter of claim 4 limitations (see Page 6 of Final Office action mailed on 01/18/2022). Accordingly, the previous prior art rejections under 35 USC §102(a)(1) & §103 are withdrawn.

Examiner’s Amendment 
The Amendments filed by applicant on 03/03/2022 have been considered and the following Examiner’s amendments are in addition to the above noted Applicant’s amendments. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in the communication with Mr. Andrew Lee (Reg. No. 62,005) on 03/09/2022 (see Interview Summary dated 03/09/2022). The application has been amended as follows: 
In line 1 of the amended claim 6 filed on 03/03/2022, the number “1” has been deleted, and replaced with the number - - 5 - -

Allowable Subject Matter
Claims 1-3, and 5-8 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application. In this regard, it is noted that applicants’ amendments and arguments submitted on 12/27/2021 (see pages 12-14 of the Remarks filed on 12/27/2021) & 03/03/2022 (see pages 5-7 of the Remarks filed on 03/03/2022), in view of 
This communication warrants no other examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks in Applicant Arguments/Remarks filed on 12/27/2021 & 03/03/2022 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP §1302.14).
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims.  All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/T.E./
Examiner, Art Unit 3661

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661